     Case 9:21-cr-00001-TH Document 30 Filed 07/20/21 Page 1 of 2 PageID #: 92




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
V.                                                  §    CASE NO. 9:21CR1
                                                    §
WILMER JOSUE APLICAN-OSORTO                         §


         ORDER ADOPTING FINDINGS OF FACT AND RECOMMENDATION
                     ON DEFENDANT’S GUILTY PLEA

         The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge,

for administration of a guilty plea under Rules 11 and 32 of the Federal Rules of Criminal Procedure.

Judge Giblin conducted a hearing in the form and manner prescribed by Federal Rule of Criminal

Procedure 11 and issued his Findings of Fact and Recommendation on Guilty Plea Before the United

States Magistrate Judge [Clerk’s Doc. #26]. The magistrate judge recommended the Court finally

adjudge the defendant as guilty on Count One of the Indictment filed against the defendant in this

cause.

         The parties have not objected to the magistrate judge’s findings. The Court ORDERS that the

Findings of Fact and Recommendation on Guilty Plea [Clerk’s Doc. #26] of the United States

Magistrate Judge are ADOPTED.




                                                  -1-
  Case 9:21-cr-00001-TH Document 30 Filed 07/20/21 Page 2 of 2 PageID #: 93




       It is further ORDERED that, in accordance with the defendant’s guilty plea and the magistrate

judge’s findings and recommendation, the defendant, Wilmer Josue Aplicano-Osorto, is hereby

adjudged as guilty on Count One of the Indictment charging violations of 18 U.S.C. § 1546(a).


               SIGNED this the 20 day of July, 2021.




                                             ____________________________
                                             Thad Heartfield
                                             United States District Judge




                                               -2-
